






EXHIBIT 10.36




___________ __, 20__


[Name of Recipient]
[Address]


Notice of Grant of Restricted Stock Units


Dear [Name]:


Congratulations! You have been granted a restricted stock unit award (the
“Award”) pursuant to the terms and conditions of the [Verint Systems Inc. 2010
Long-Term Stock Incentive Plan][Comverse Technology, Inc. 2011 Stock Incentive
Compensation Plan (assumed by the Company)][, as modified by the [UK Sub-Plan
thereunder][Canadian Sub-Plan thereunder][Israeli Supplement thereto][India
Addendum],] (the “Plan”) and the attached Verint Systems Inc. (the “Company”)
Restricted Stock Unit Award Agreement (the “Agreement”). The details of your
Award are specified below and in the attached Agreement. Capitalized terms used
in this Notice of Grant and not otherwise defined shall have the meanings given
in the Plan or the Agreement.


Granted To:        [Name]
ID#:            [ID Number]


Grant Date:        [___________]


Units Granted:        [Number]


Price Per Unit:        U.S.$0.00


Vesting Schedule:    
The restricted stock units granted hereby shall vest on each of the following
dates:


(a) [1/3] on [______________];
(b) [1/3] on [______________]; and
(c) [1/3] on [______________].
        


Verint Systems Inc.




                    


By my signature below or my electronic acceptance hereof (if provided to me
electronically), I hereby acknowledge my receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan and the Agreement. I agree that the Award is subject to all of the
terms and conditions of this Notice of Grant, the Plan, and the Agreement.


If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language.
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.




Signature: _______________________________    Date: ______________
    




--------------------------------------------------------------------------------



VERINT SYSTEMS INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (“Agreement”) and the [Verint Systems
Inc. 2010 Long-Term Stock Incentive Plan][Comverse Technology, Inc. 2011 Stock
Incentive Compensation Plan (assumed by the Company)][, as modified by the [UK
Sub-Plan thereunder][Canadian Sub-Plan thereunder][Israeli Supplement
thereto][India Addendum],] (the “Plan”) govern the terms and conditions of the
Restricted Stock Unit Award (the “Award”) specified in the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) delivered herewith entitling the
person to whom the Notice of Grant is addressed (“Grantee”) to receive from
Verint Systems Inc. (the “Company”) the number of restricted stock units
indicated in the Notice of Grant.


1
RESTRICTED STOCK UNITS; VESTING

1.1    Grant of Restricted Stock Units.
(a)
The Award of the restricted stock units (as may be further defined under the
terms of the Plan, “Restricted Stock Units”) is made subject to the terms and
conditions of the Plan, this Agreement and the Notice of Grant. If and when the
Restricted Stock Units vest in accordance with the terms of the Plan, this
Agreement and the Notice of Grant without forfeiture, and upon the satisfaction
of all other applicable conditions as to the Restricted Stock Units, one Share
shall be issuable to Grantee for each Restricted Stock Unit that vests on such
date, which Shares, except as otherwise provided herein or in the Notice of
Grant, will be free of any Company-imposed transfer restrictions. Any fractional
Restricted Stock Unit remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share.

1.2    Restrictions.
(a)
Except as provided herein, Grantee shall not have any rights as a stockholder
with respect to any Shares to be distributed under the Plan until he or she has
become the holder of such Shares as provided in the Plan.

(b)
The Award is subject to the transferability restrictions under the Plan.

1.3    Vesting.
(a)
Subject to the terms and conditions of this Agreement, the applicable percentage
or fraction (per the Notice of Grant) of Restricted Stock Units awarded
hereunder shall be deemed vested and no longer subject to forfeiture under this
Agreement on the applicable vesting date in accordance with the schedule set
forth in the Notice of Grant.

(b)
Vesting shall cease upon the date Grantee’s Continuous Service terminates for
any reason, unless otherwise determined by the Board or the Committee in its
sole discretion.

1.4    Forfeiture.
(a)
Except as otherwise provided herein, Grantee’s right to receive any of the
Restricted Stock Units is contingent upon his or her remaining in the Continuous
Service of the Company or a Subsidiary or Affiliate through the respective
vesting dates specified in the Notice of Grant and hereunder. If Grantee’s
Continuous Service terminates for any reason, all Restricted Stock Units which
are then unvested shall, unless otherwise determined by the Board or the
Committee in its sole discretion


2

--------------------------------------------------------------------------------



or subject to a separate written agreement between the parties, be cancelled and
the Company shall thereupon have no further obligation thereunder. For the
avoidance of doubt, subject to a separate written agreement between the parties,
Grantee acknowledges and agrees that he or she has no expectation that any
Restricted Stock Units will vest on the termination of his or her Continuous
Service for any reason and that he or she will not be entitled to make a claim
for any loss occasioned by such forfeiture as part of any claim for breach of
his or her employment or service contract or otherwise.
1.5    Delivery.
(a)
Subject to Section 1.6 and any other applicable conditions hereunder, as soon as
administratively practicable following the vesting of Restricted Stock Units in
accordance with the terms of this Agreement (but in no event later than the date
the short-term deferral period under Section 409A of the Code expires with
respect to such vested Shares), the Company shall issue the applicable Shares
and, at its option, (i) deliver or cause to be delivered to Grantee a
certificate or certificates for the applicable Shares or (ii) transfer or
arrange to have transferred the Shares to a brokerage account of Grantee
designated by the Company.

(b)
Notwithstanding the foregoing, the issuance of Shares upon the vesting of a
Restricted Stock Unit shall be delayed in the event the Company reasonably
anticipates that the issuance of Shares would constitute a violation of U.S.
federal securities laws, other applicable law, or Nasdaq rules. If the issuance
of the Shares is delayed by the provisions of this paragraph, such issuance
shall occur at the earliest date at which the Company reasonably anticipates
issuing the Shares will not cause such a violation. For purposes of this
paragraph, the issuance of Shares that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code or other
tax legislation applicable to Grantee is not considered a violation of
applicable law.

1.6    Tax; Withholding.
(a)
The Company shall determine the amount of any withholding or other tax required
by law to be withheld or paid by the Company or its Subsidiary with respect to
any income recognized by Grantee with respect to the Restricted Stock Units or
the issuance of Shares pursuant to the terms of the Restricted Stock Units.

(b)
Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. The Company and its Subsidiaries and Affiliates do
not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to Grantee with respect thereto.

(c)
Notwithstanding the withholding provision in the Plan:

(i)
If in the tax jurisdiction in which Grantee resides, a tax withholding
obligation arises upon vesting of the Award (regardless of when the Shares
underlying the Award are delivered to Grantee), or for non-employee directors of
the Company in any jurisdiction, on each date the Award actually vests, if (1)
the Company does not have in place an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) or there is not a
Securities Act exemption available under which Grantee may sell Shares or (2)
Grantee is subject to a Company-imposed trading blackout, then unless Grantee
has made other arrangements satisfactory to the Company,


3

--------------------------------------------------------------------------------



the Company will (x) with respect to employees of the Company, withhold from the
Shares to be delivered to Grantee such number of Shares as are sufficient in
value (as determined by the Company in its sole discretion) to cover the minimum
amount of the tax withholding obligation and (y) with respect to non-employee
directors of the Company, settle 40% of the portion of the Award then vesting in
cash by paying Grantee cash (in accordance with the Company’s normal payroll
practices) equal to the Fair Market Value of one Share for each Restricted Stock
Unit being settled in such manner.
(ii)
If in the tax jurisdiction in which Grantee resides a tax withholding obligation
arises upon delivery of the Shares underlying the Restricted Stock Units
(regardless of when vesting occurs), then following each date the Award actually
vests, the Company will defer the delivery of the Shares otherwise deliverable
to Grantee until the earliest of (1) the date Grantee’s employment with the
Company (or a Subsidiary or Affiliate) is terminated (by either party), (2) the
date that the short-term deferral period under Section 409A of the Code expires
with respect to such vested Shares, or (3) the date on which the Company has in
place an effective registration statement under the Securities Act or there is a
Securities Act exemption available under which Grantee may sell Shares and on
which Grantee is not subject to a Company-imposed trading blackout (the earliest
of such dates, the “Delivery Date”). If on the Delivery Date (1) the Company
does not have in place an effective registration statement under the Securities
Act or there is not a Securities Act exemption available under which Grantee may
sell Shares or (2) Grantee is subject to a Company-imposed trading blackout,
then unless Grantee has made other arrangements satisfactory to the Company, the
Company will withhold from the Shares to be delivered to Grantee such number of
Shares as are sufficient in value (as determined by the Company in its sole
discretion) to cover the minimum amount of the tax withholding obligation.

(d)
Grantee is ultimately liable and responsible for all taxes owed by Grantee in
connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

(e)
The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of Shares of common stock to satisfy
tax withholding obligations as it deems necessary or appropriate to facilitate
and promote the conformity of Grantee’s transactions under this Agreement with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, if such rule
is applicable to transactions by Grantee.

1.7    Detrimental Activity. In the event the Company determines or discovers
during or after the course of Grantee’s employment or service that Grantee
committed an act during the course of employment or service that constitutes or
would have constituted Cause for termination, the Committee shall have the
right, to the maximum extent permissible under applicable law, to cancel any or
all of Grantee’s then outstanding Awards (whether or not vested).
1.8    Erroneously Awarded Compensation. The Award, if and to the extent subject
to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, may be
subject to a claw back policy or other incentive compensation policy established
from time to time by the Company to comply with such Act.
2
CERTAIN DEFINITIONS


4

--------------------------------------------------------------------------------



Defined terms not defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan. For the avoidance of doubt, in each
instance that the term “Company” is used in the Plan, “Company” shall mean
Verint Systems Inc.
3
REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award. Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.
4
NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:


Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
+(631) 962-9600 (phone)
+(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:


as set forth in the Company’s payroll
records


Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s mailing
address or e-mail address.
5
BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company.
6
ENTIRE AGREEMENT; AMENDMENT

The Plan, this Agreement and the Notice of Grant represent the entire agreement
of the parties with respect to the subject matter hereof. Subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, the Award;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would impair the rights of
Grantee or any holder or beneficiary of the Award previously granted shall not
be effective as to Grantee without the written consent of Grantee, holder or
beneficiary, further, provided, that the consent of Grantee or any holder or
beneficiary shall not be required to an amendment that is deemed necessary by
the Company to ensure compliance with (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any regulations promulgated thereunder,
including as a result of the implementation of any

5

--------------------------------------------------------------------------------



recoupment policy the Company adopts to comply with the requirements set forth
in the Dodd-Frank Act and (b) Section 409A of the Code as amplified by any
Internal Revenue Service or U.S. Treasury Department regulations or guidance, or
any other applicable equivalent tax law, rule, or regulation, as the Company
deems appropriate or advisable.
7
GOVERNING LAW

The rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon Grantee in any manner authorized by the
laws of any such jurisdiction. Grantee irrevocably waives:
(a)    any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b)    any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.
8
SEVERABILITY

If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or this
Agreement, or would disqualify this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, person or
this Agreement and the remainder of this Agreement shall remain in full force
and effect.
9
ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON OTHER
PLANS

The award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards, even if awards have been made repeatedly in the past. Further,
the Award is made outside the scope of the Grantee’s employment contract, if
any, unless otherwise expressly provided therein. Neither this Agreement nor the
Notice of Grant shall be construed as giving Grantee the right to be retained in
the employ of, or in any consulting relationship to, or as a director on the
Board or board of directors, as applicable, of, the Company or any Subsidiary or
Affiliate of the Company. Further, the Company or a Subsidiary or Affiliate of
the Company may at any time dismiss Grantee from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan or
this Agreement, unless otherwise expressly provided in the Plan, this Agreement
or any applicable employment contract or agreement. In the event that the
Grantee is not an employee of the Company, the grant of the Award will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant of the Award will not be interpreted to form an
employment contract with the Company or any Affiliate or Subsidiary of the
Company. Payment received by Grantee pursuant to this Agreement and the Notice
of Grant shall not be considered part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
overtime, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and shall not be included in the determination of benefits
under any pension, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate in which Grantee may be enrolled, except as provided
under the terms of such plans, or as determined by the Board.

6

--------------------------------------------------------------------------------



10
NATURE OF THE GRANT

In accepting the Award, the Grantee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;
(b)the Grantee’s participation in the Plan is voluntary;
(c)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(d)if the Grantee receives Shares upon vesting of the Award, the value of such
Shares may increase or decrease in value; and
(e)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages arises from diminution in value of the Award received
upon vesting of the Award or, except as otherwise provided herein or under a
separate agreement between the parties, from the termination of the Award
resulting from termination of the Grantee’s Service to the Company or an
Affiliate (for any reason whatsoever and whether or not in breach of local labor
laws) and, subject to the foregoing, the Grantee irrevocably releases the
Company and its Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
11
NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.
12
USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.
13
FURTHER ASSURANCES

Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.
14
CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares of stock held in the Company, or
details of any entitlement to Shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award or the Agreement (“Data”). Grantee

7

--------------------------------------------------------------------------------



hereby agrees that the Company and/or its Subsidiaries may transfer Data amongst
themselves as necessary for the purpose of implementation, administration, and
management of Grantee’s participation in the Award or the Agreement, and the
Company and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration, and
management of the Award or the Agreement. These recipients may be located
throughout the world, including outside Grantee’s country of residence (or
outside of the European Economic Area, for Grantees located within the European
Economic Area). Such countries may not provide for a similar level of data
protection as provided for by local law (such as, for example, European privacy
directive 95/46/EC and local implementations thereof). Grantee hereby authorizes
those recipients – even if they are located in a country outside of Grantee’s
country of residence (or outside of the European Economic Area, for Grantees
located within the European Economic Area) – to receive, possess, use, retain,
and transfer the Data, in electronic or other form, for the purpose of
implementing, administering, and managing Grantee’s participation in the Award
or the Agreement, including any requisite transfer of such Data as may be
required for the administration of the Award or the Agreement and/or the
subsequent holding of Shares of stock on Grantee’s behalf by a broker or other
third party with whom Grantee or the Company may elect to deposit any Shares of
stock acquired pursuant to the Award or the Agreement. Grantee is not obliged to
consent to such collection, use, processing and transfer of personal data and
may, at any time, review Data, require any necessary amendments to it, or
withdraw the consent contained in this Section by contacting the Company in
writing. However, withdrawing or withholding consent may affect Grantee’s
ability to participate in the Award or the Agreement. More information on the
Data and/or the consequences of withholding or withdrawing consent can be
obtained from the Company’s legal department.
15
GOVERNING PLAN DOCUMENT

This Agreement is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan control.
16
CERTAIN COUNTRY-SPECIFIC PROVISIONS

For residents of the UK only:
Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section 431(1)
of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of which is
that the Shares issued on vesting will be treated as if they were not restricted
securities.
Tax withholding obligations under this Agreement shall include, without
limitation:
(i)    United Kingdom (UK) income tax; and
(ii)    UK primary class 1 (employee's) national insurance contributions.
For residents of Canada only:
I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language. Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.

8

--------------------------------------------------------------------------------



Tax withholding obligations under this Agreement shall include federal and
provincial income tax, Canadian Pension Plan contributions, and Employment
Insurance premiums (including the provincial equivalents) as applicable.
For residents of Hong Kong only:
a) The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong) will apply to any Data upon its
transfer to any place outside of Hong Kong.
b) Hong Kong Securities Law Notice.  The Restricted Stock Units and any Shares
issued pursuant to the Awards do not constitute a public offering of securities
under Hong Kong law and are available to any eligible person under the Plan.
 The Agreement,  the Plan and other incidental communication materials
(together, the “Award Agreement”) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The
Restricted Stock Units and any related documentation are intended only for the
personal use of each eligible person under the Plan and may not be distributed
to any other person.  The contents of the Award Agreement, including the Plan,
have not been reviewed by any regulatory authority in Hong Kong.  You are
advised to exercise caution in relation to the offer.  If you are in any doubt
about any of the contents of the Award Agreement or the Plan, you should obtain
independent professional advice.
For residents of Russia only:
You acknowledge that the grant of Restricted Stock Units, the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
an advertising or offering of securities in Russia.  The issuance of securities
pursuant to the Plan has not and will not be registered in Russia and therefore,
the securities described in any Plan-related documents may not be used for
offering or public circulation in Russia.
 
You further acknowledge that in no event will Shares that may be issued to you
with respect to the Restricted Stock Units be delivered to you in Russia; all
Shares issued to you with respect to the Restricted Stock Units will be
maintained on your behalf in the United States.
For residents of Argentina only:
Neither the award under the plan nor the underlying shares are publicly offered
or listed on any stock exchange in Argentina. The offer is private and not
subject to the supervision of any Argentine governmental authority.
For residents of Israel only:


By my signature on or electronic acceptance of this Agreement, I acknowledge
that the Award is granted under and governed by (i) this Agreement, (ii) the
Plan, a copy of which has been provided to me or made available for my review,
(iii) the Israeli Supplement (“the Supplement”), a copy of which has been
provided to me or made available for my review; (iv) Section 102(b)(2) of the
Income Tax Ordinance (New Version) – 1961 and the Rules promulgated in
connection therewith, and (v) the Trust Agreement, a copy of which has been
provided to me or made available for my review. Furthermore, by my signature on
or electronic acceptance of this Agreement, I agree that the Awards will be
issued to the Trustee to hold on my behalf, pursuant to the terms of the Section
102, the Section 102 Rules and the Trust Agreement.
In addition, by my signature on or electronic acceptance of this Agreement, I
confirm that I am familiar with the terms and provisions of Section 102,
particularly the Capital Gains Track described in subsection (b)(2) thereof, and
I agree that I will not require the Trustee to release the Awards or Company
shares to

9

--------------------------------------------------------------------------------



me, or to sell the Awards or Company shares to a third party, during the Holding
Period, unless permitted to do so by applicable law.
All capitalized terms in this undertaking shall have the meaning granted to them
under the Supplement.


END OF AGREEMENT



10